DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) -(d), which papers have been placed of record in the file.

Information Disclosure Statement 
4. 	The information disclosure statement (IDS) was submitted on 08/11/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Non-Statutory Double Patenting 
5.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-7 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-7 of US Patent No. (11,451,767 B2) in view of Gu et al (2015/0381988 A1), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-7 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent is claiming common subject matter/features, as follows:
Claims 1-7 recite substantially all of claimed features as recited in the patented claims 1-7 with the exception(s) of: 
predicting the current block based on the intra-prediction mode of the current block.
However, Gu et al teaches device/method for reducing a computational load in high efficiency video coding comprising:
an intra prediction unit (224) for predicting a current block based on a selected intra-prediction mode of the current block, in order to eliminate performing a full rate distortion calculation when enabling a segment-wise depth coding mode, and select particular intra coding modes for rate distortion calculation (abs.; Fig. 2; paras. [0023], [0032], [0005-0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the U.S. Patent No (11,451,767 B2) to incorporate/combine Gu et al’s teachings as above so that the intra prediction unit predicts the current block based on the intra-prediction mode of the current block, in order to eliminate performing a full rate distortion calculation when enabling a segment-wise depth coding mode, and select particular intra coding modes for rate distortion calculation.
Therefore, claims 1-7 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as set forth above.

Allowable Subject Matter
7. 	The following is an Examiner's statement of reasons for allowance.
Claims 1-7 are allowed on merits, but contingent upon overcoming the nonstatutory (obviousness-type) double patenting rejection as discussed above.

8. 	Independent claims 1, 4, and 7, and corresponding dependent claims 2-3 and
5-6 (by virtue of dependencies) are allowed (based on the contingency as above) as having incorporated the allowable subject matter at least comprising “..., wherein the candidate mode included in the second candidate mode set is derived by adding 2 to the maximum value or the minimum value, or derived by subtracting 2 from the maximum value or the minimum value”.

Conclusion
9. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Park et al (2019/0349591 A1), device/method for intra prediction.
B) 	Heo et al (2015/0350657 A1), Video signal processing apparatus. 
C) 	Filippov et al (2017/0034536 A1), Apparatus/Method for pre-prediction filtering for use in block prediction techniques.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483